PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yoo et al.
Application No. 15/447,027
Filed: 1 Mar 2017
For: Methods For Modifying Electrical Currents In Neuronal Circuits

:
:
:	DECISION ON REQUEST
:                  FOR REFUND
:
:


This is a decision on the request for refund received April 2, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating in part that a “[t]he original petition fee was paid on December 16, 2020.  A renewed petition was filed on March 16, 2021 along with a petition fee in the amount of $1,050 . . . Accordingly, Applicants hereby request the refund of $1050 which was paid twice in error”. 

A Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) was filed on December 16, 2020.  The petition was dismissed on February 11, 2021.  A renewed petition for revival was filed on March 16, 2021, along with an additional petition fee of $1050.  The renewed petition was granted on March 31, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 was refunded to petitioner’s credit card on May 25, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions